Citation Nr: 1631811	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to specially adaptive housing.

2.  Entitlement to service connection for osteoporosis of the right knee.

3.  Entitlement to service connection for osteoporosis of the lumbar spine. 

4.  Entitlement to a rating in excess of 10 percent prior to May 19, 2009 and in excess of 20 percent thereafter for generalized osteoporosis with compression fracture of the T-11 spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from January 1971 to December 1972.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from January 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014 VA Form 9s, the Veteran indicated that he did not wish to have a Board hearing.  However, in a January 2015 correspondence, the Veteran requested a hearing before a Board member.  The Veteran was never scheduled for said hearing.  There is evidence that the Veteran previously requested a travel Board hearing.  Thus, the claim must be remanded to afford the Veteran a hearing.



(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing and notify him at the correct address.  A copy of the letter scheduling the Veteran for that hearing should be included in the electronic claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




